Citation Nr: 0912412	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  03-04 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for disability claimed 
as due to an enlarged pituitary gland.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
50 percent anesthesia of the right mental nerve 2, claimed as 
having been caused by mandibular orthognathic surgery.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active duty from June 1977 to June 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In May 2006, the Board remanded the case to the RO for 
further development of the record.  At the time of the May 
2006 Board remand, one of the issues on appeal was 
entitlement to service connection for impotence.  In a 
December 2007 rating decision, the RO granted service 
connection for impotence.  Therefore, this issue is no longer 
on appeal.

The issue of entitlement to compensation under 38 U.S.C.A. § 
1151 for 50 percent anesthesia of the right mental nerve 2, 
claimed as having been caused by mandibular orthognathic 
surgery, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

There is no competent medical evidence of record that the 
Veteran has a disability due to an enlarged pituitary gland 
which is etiologically related to his service.



CONCLUSION OF LAW

Service connection for disability due to an enlarged 
pituitary gland is not established.  38 U.S.C.A. §§ 1110, 
1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

Complete VCAA-compliant notice was sent in November 2005, 
June 2006 and June 2008 and the claim was readjudicated in a 
December 2008 supplemental statement of the case.  Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence and afforded the Veteran a 
physical examination in conjunction with his claim.  VA has 
substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

Service connection may be granted for any disability 
resulting from injury suffered or disease contracted in line 
of duty, or for aggravation in service of a pre-existing 
injury or disease.  38 U.S.C.A. §§  1110, 1131.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran contends that service connection is warranted for 
an enlarged pituitary gland as it causes impotence.  As noted 
in the introduction, service connection has been established 
for impotence and this contention does not need to be 
addressed any further.  He also reports that he was hit in 
the head several times during service which caused his 
pituitary gland to enlarge.    

The Veteran's service treatment records are negative for any 
findings or disability manifested by an enlarged pituitary 
gland.

A May 2002 VA MRI report revealed a bulbous right side of the 
pituitary without discrete lesion.  

In a June 2002 VA treatment record, it was noted that the 
Veteran was worried about cancer and requested a second 
opinion with regard to the MRI result.  He was assured that 
the MRI result was inconsequential at the present time and 
that he should undergo a repeat scan in November.  

On VA examination in November 2008, the examiner noted a 2004 
MRI of the Veteran's brain was normal and that his pituitary 
hormones were normal.

The Board finds that service connection for an enlarged 
pituitary gland is not warranted.  The first element that 
must be satisfied in any service connection claim is a 
showing of a current disability.   In this case, there is no 
disability manifested by an enlarged pituitary gland.  
Without objective evidence of a current disability, the 
Veteran's service connection claim for an enlarged pituitary 
gland must fail.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Accordingly, the preponderance of the evidence is 
against the claim for service connection for an enlarged 
pituitary gland.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for an enlarged pituitary gland is denied.


REMAND

The Veteran seeks compensation under the provisions of 38 
U.S.C.A. § 1151 for nerve damage, claimed to have resulted 
from treatment at a VAMC in June 2000 when he underwent 
mandible surgery.  In May 2005, a VA examiner concluded that 
there was 50 percent anesthesia of the right mental nerve 2 
as a result of the mandibular orthognathic surgery.  The 
examiner stated that this complication was a known outcome of 
this type of surgery, and that the Veteran signed an informed 
consent that this was a possible outcome.  

The June 2000 VA operative report is of record and generally 
indicates that the risks, benefits and complications of 
surgical intervention were discussed with the Veteran; 
however, the actual consent form was not provided.  In light 
of the VA examiner's finding, the actual consent form is 
essential in making an informed decision in this case.  
Accordingly, the Board finds that any consent forms or 
evidence of a discussion of possible risks associated with 
mandibular orthognathic surgery should be obtained. 

The case is REMANDED for the following action:

1.  The AMC should locate and place in the 
claims folder copies of all informed 
consent records associated with the June 
2000 mandibular orthognathic surgery.  In 
the event no such consent forms can be 
located, the AMC should indicate that fact 
in the record.

2.  After conducting any additional 
indicated development, the AMC should 
again review the record.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


